
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms.
			 Bordallo, Ms. Brown of
			 Florida, Ms. Edwards,
			 Ms. Eshoo,
			 Ms. Fudge,
			 Mr. Grijalva,
			 Mr. Honda,
			 Ms. Matsui,
			 Mr. Reyes,
			 Ms. Wasserman Schultz, and
			 Mr. Wu) submitted the following
			 resolution; which was referred to the Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Expressing the support of the House of
		  Representatives for efforts to increase diversity in science, technology,
		  engineering, and mathematics (STEM) and recognizing the Association for Women
		  in Science (AWIS) for its 40 years of service to broadening the participation
		  of underrepresented groups in STEM.
	
	
		Whereas the global competitiveness of the United States in
			 science and technology depends on the capacity of our domestic human
			 capital;
		Whereas the majority of jobs in the future will require an
			 academic foundation in science and math;
		Whereas the current and projected domestic human capital
			 is insufficient to meet the demands of a growing workforce in science,
			 technology, engineering, and mathematics (STEM);
		Whereas the current underrepresentation of certain
			 demographic groups including women, African-Americans, Hispanics, and Native
			 Americans in STEM fields indicates a lack of capitalization on the available
			 talent in America;
		Whereas increased diversity in STEM fields has been shown
			 to maximize innovation and effectiveness; and
		Whereas the Association for Women in Science (AWIS)
			 founded in 1971 has been dedicated to broadening the participation of
			 underrepresented groups in STEM for 40 years: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports efforts to increase diversity in
			 science, technology, engineering, and mathematics (STEM); and
			(2)recognizes the
			 Association for Women in Science (AWIS) for its 40 years of dedication to
			 broadening the participation of underrepresented groups in STEM.
			
